Citation Nr: 1227355	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  06-10 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty from November 1960 to June 1964.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which assigned a 40 percent evaluation for the appellant's service-connected lumbar spine disability.  

In May 2009, a Board videoconference hearing was held between the appellant at the RO and the Board in Washington, DC before the undersigned Veterans Law Judge (VLJ).  The transcript of the hearing has been associated with the claims file.

The Board most recently remanded the case for additional development in August 2010.  The case has now been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The June 2009 Board remand instructed the RO to schedule the Veteran for orthopedic and neurological examinations to determine the nature and severity of the impairments associated with his service-connected lumbar spine disability.

The Veteran was subsequently afforded a VA examination in December 2009.  However, it was neither an orthopedic examination nor a neurological examination as requested, but rather a general medical examination.  The Board determined that this examination was inadequate for rating purposes and remanded the case so that the Veteran could have a VA neurological examination in order to determine if he had neurological deficits that were attributable to his service-connected back condition, to include erectile dysfunction and lower extremity difficulties.  The examiner was to specify which nerves were affected and the RO was to consider whether any separate rating might be assigned.

No such examination was conducted as directed by the August 2010 Board remand.  Instead, an addendum to the December 2009 VA examination report was generated.  Furthermore, the addendum did not address the total duration of any incapacitating episodes of lumbar disc syndrome as directed.

This is unacceptable.  Compliance with remand orders as written must be accomplished.  Stegall, supra.

In addition, the appellant has received treatment for his disability at VA and private facilities.  However, only a portion of his records appear to have been included in the claims file.  For example, the claims file does not include any VA treatment records dated after September 2009.  Because such records could reflect the extent and severity of the claimed disability, VA is therefore on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The AMC/RO should obtain all of the relevant VA treatment records generated since 2009 and not already of record, as well as any private records, and associate said records with the claims file.

In addition, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In order to fulfill the duty to assist, all of the relevant private, government and VA treatment records should be obtained and associated with the claims file.

The medical evidence of record is insufficient for the Board to render a decision.  The duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.

2.  Obtain from the appellant the names and addresses of all VA, government, and private physicians or chiropractors and/or medical facilities that have provided him with any treatment for his claimed condition since 2005, and secure all available relevant reports not already of record from those sources.  

In particular, obtain all records from Dr. Stanley Garlick at Family Medicine of Port Angeles and all VA treatment records dated after September 2009.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for examination by a neurologist to determine the extent and severity of all lumbar spine neuropathy.   The claims file must be available for review by the physician in conjunction with the examination, and the report should state that such review has been accomplished.

The purpose of the examination is to ascertain the current nature and extent of the appellant's neurological manifestations of the lumbar spine disability (to include erectile dysfunction) and the identification of all nerves affected by the spinal disability, as well as identification of the degree of any functional impairment caused by any such manifestations.  All indicated special studies must be accomplished and the physician should set forth reasoning underlying the final diagnoses.

Based on the review of the record and the examination of the appellant, the physician should identify any symptoms due to disc syndrome and/or stenosis of the thoracolumbar spine and describe the nerve(s) affected, or seemingly affected, by nerve root compression, if any.  The neurologist must state whether any diagnosed disc bugling and/or spinal stenosis is related to the service-connected thoracolumbar spine disability.  

The neurologist should also note the total duration of any incapacitating episodes of disc syndrome in the thoracolumbar spine, if any.  (An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.)

The examiner must also address lower extremity radiculopathy.  38 C.F.R. § 4.124a includes the criteria applicable to rating the level of disability caused by lower extremity radiculopathy.  These Diagnostic Codes distinguish the type of paralysis into two parts -- complete and incomplete paralysis.  Under incomplete paralysis, the type of paralysis is further broken down into three categories: severe, moderate, and mild.  With these categories in mind, the examiner should classify the impairment(s) from any right and left lower extremity neuropathy, distinguishing among the categories and identifying each nerve or group of nerves affected.

If the examiner uses results obtained from an EMG and/or nerve conduction velocity tests or other such tests, the examiner must explain, in terms meaningful to a layperson, the base line results versus those obtained for the appellant.  The examiner must also explain the meaning of any abnormal results that are obtained.  The examiner must explain how any abnormal figure classifies the appellant as having mild, moderate, or severe incomplete paralysis or complete paralysis with respect to each affected nerve.

Also, the physician must explain whether the radiculopathy affects the motor and/or sensory nerves, and which nerves it affects.  The examiner should explain why the clinical findings show mild, moderate, severe incomplete paralysis or complete paralysis.  The examiner is further requested to explain in detail what limitation of motion and function is caused by any identified right or left lower extremity radiculopathy.  The examiner must specifically explain which nerves of the right and left lower extremities are affected.  The neurologist must report whether the appellant suffers from any associated erectile dysfunction, tics, pain, numbness, foot drop and muscle weakness and/or atrophy as well as to record the appellant's ranges of motion for each joint found to be affected by the neuropathy (i.e., knees, ankles etc.), with each of the normal ranges of motion indicated in degrees.

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for examination by an orthopedic spine surgeon to determine the nature, severity, and extent of the current thoracolumbar spine pathology.  

The claims file must be available for review by the physician in conjunction with the examination, and the report should state that such review has been accomplished.  

All indicated tests should be accomplished and all clinical findings should be reported in detail.  All pertinent X-ray, CT scan, and MRI results should be discussed.  After examining the Veteran and reviewing his claims file, the physician must provide a comprehensive report including complete rationale for all conclusions reached.

In particular, the examiner should identify objective manifestations attributable to the appellant's service-connected thoracolumbar spine disability.  The examiner should note the range of motion for the thoracolumbar spine in degrees and should state what is considered normal range of thoracolumbar spine motion.  

The examiner must record whether the thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination; if any, the examiner should describe the nature and severity thereof.  Any musculoskeletal and neurologic pathology involving the thoracolumbar spine should be described in detail.

The examiner should describe to what extent, if any, the appellant has any thoracolumbar spine deformity, any degenerative changes, or reduced function due to a service-connected disability.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If there is such additional loss, the examiner should identify the amount of that additional loss in degrees.

The examiner must describe whether any reported pain significantly limits the function of the appellant's back during flare-ups or when the back is used repeatedly.  Any limitation of back function must be clearly identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner is requested to specify the frequency and duration of any "periodic flare-ups" and the effect the service-connected back disability has upon appellant's daily activities.  The degree of functional impairment or interference with daily activities, if any, by the service-connected back disability should be described in detail (e.g., any lifting restrictions).  

6.  Upon receipt of each one of the VA medical reports, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner(s) for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

7.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and re-adjudicate the claim on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, to include 38 C.F.R. §§ 3.321, 4.40, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); and Hart v. Mansfield, 21 Vet. App. 505 (2007).  

8.  If the benefit sought on appeal remains denied, provide the appellant and his representative a Supplemental Statement of the Case (SSOC) and appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

